                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                        Case No. 4:17-cv-02365-KAW
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,                       SECOND ORDER TO SHOW CAUSE
                                   9                    Plaintiffs,                         Re: Dkt. Nos. 56, 59, 62

                                  10             v.

                                  11     CENTRAL VALLEY CONSTRUCTION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           On August 27, 2019, the Court held a case management conference, where Defendant did

                                  15   not appear. On August 29, 2019, the Court issued an order to show cause to defense counsel,

                                  16   David Johnston, to respond by no later than September 9, 2019, why he should not pay monetary

                                  17   sanctions in the amount of $500 for his failure to appear at the case management conference.

                                  18   (Order to Show Cause, “OSC,” Dkt. No. 62.) Mr. Johnston was also ordered to address whether he

                                  19   was able to provide continued representation given the personal hardships that he is currently

                                  20   undergoing. Id. at 1. To date, Mr. Johnson has not filed a response to the order to show cause.

                                  21          On August 27, 2019, Plaintiffs filed a motion for sanctions. (Dkt. No. 56.) Pursuant to

                                  22   Civil Local Rule 7-3(a), Defendant’s opposition was due 14 days after the motion was filed, which

                                  23   was September 10, 2019. To date, Defendant has not filed an opposition or statement of non-

                                  24   opposition. Pursuant to the undersigned’s standing order, “[t]he failure of the opposing party to

                                  25   file a memorandum of points and authorities in opposition to any motion shall constitute consent

                                  26   to the granting of the motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  27          Accordingly, Mr. Johnson is ordered, on or before October 15, 2019 1) to file an

                                  28   opposition or statement of non-opposition to the pending motion, and 2) to file a response to this
                                   1   second order to show cause explaining why the opposition was not timely filed, why the motion

                                   2   for sanctions should not be granted as unopposed and sanctions be paid by him personally instead

                                   3   of by his client, why the Court should not impose sanctions of $1000.00 on him personally for

                                   4   failing to appear at the case management conference, and whether he is able to continue

                                   5   representing his client. In light of these failures by counsel, he shall also explain why he should

                                   6   not be referred to the State Bar of California and/or the Northern District’s Standing Committee on

                                   7   Professional Conduct. Should an opposition be filed, Plaintiffs may file a reply on or before

                                   8   October 22, 2019.

                                   9          The Court understands that personal obligations can negatively impact an attorney’s ability

                                  10   to manage their case load. That, however, does not relieve the attorney of their responsibility of

                                  11   keeping the court, opposing counsel, and their client informed of the circumstances, and may

                                  12   require that counsel withdraw from representation rather than abandon their client. The Court is
Northern District of California
 United States District Court




                                  13   concerned that abandonment is occurring, which is why the undersigned is issuing this second

                                  14   order to show cause. That said, the failure to respond to this second order to show cause will

                                  15   result in the imposition of sanctions.

                                  16          Finally, the hearing on Plaintiffs’ motion for sanctions and the hearing on the orders to

                                  17   show cause are continued to November 7, 2019 at 1:30 p.m. in Courtroom 4, 1301 Clay Street,

                                  18   Oakland, California.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 30, 2019
                                                                                             __________________________________
                                  21                                                         KANDIS A. WESTMORE
                                  22                                                         United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
